Exhibit 10.1

TITAN ENERGY, LLC

AMENDED AND RESTATED

MANAGEMENT INCENTIVE PLAN

 

Section 1. Purpose of the Plan

The Titan Energy, LLC Management Incentive Plan (the “Plan”) is intended to
promote the interests of Titan Energy, LLC, a Delaware limited liability company
(the “Company”), by providing to officers, employees, and board members of the
Company and its Affiliates, and consultants, and joint venture partners who
perform services for the Company and its Affiliates, incentive awards for
superior performance that consist of or are based on common shares representing
limited liability company interests in the Company (“Shares”). It is also
contemplated that the Plan will enhance the ability of the Company and its
Affiliates to attract and retain the services of individuals who are essential
for the growth and profitability of the Company and to encourage them to devote
their best efforts to the business of the Company, thereby advancing the
interests of the Company.

 

Section 2. Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.

“Award” means an Option, Phantom Share, Unrestricted Share or Restricted Share
granted under the Plan, and shall include any tandem DERs granted with respect
to a Phantom Share.

“Award Agreement” means a written (or electronic) agreement setting forth the
terms and conditions of a specific Award.

“Board” means the board of directors of the Company.

“Cause” means Cause (or a term of similar import) as defined in the employment,
consulting, or similar agreement to which a Participant is party, or, if there
is no such agreement, “Cause” means the Participant’s: (a) commission of a
felony or a crime of moral turpitude; (b) commission of any act of malfeasance
or wrongdoing against the Company or any Affiliate; (c) a material breach of the
Company’s or any Affiliate’s applicable policies or procedures; (d) willful and
continued failure to perform the Participant’s material duties; (e) willful
misconduct that causes material harm to the Company or any Affiliate or their
respective business reputations, including due to any adverse publicity; or
(f) material breach of the Participant’s obligations under any agreement
(including any covenant not to compete) entered into between the Participant and
the Company or any Affiliate. Notwithstanding Section 3(a) of the Plan,
following a Change in Control, any determination by the Board as to whether
“Cause” exists shall be subject to de novo review.



--------------------------------------------------------------------------------

“Change in Control” shall mean the occurrence of any of the following:

(a) acquisition by a person, group or entity (excluding Permitted Holders) of
beneficial ownership (within the meaning set forth in Rule 13d-3 under the
Exchange Act) of 50% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company’s then
outstanding securities (excluding any entity which becomes such a beneficial
owner in connection with an exempted transaction as described in clause
(ii) below); provided, however, that neither of the Ad Hoc Group (as defined in
the Restructuring Support Agreement) nor the Permitted Holders nor the
signatories to the limited liability company agreement of the Company shall as
such constitute a “group” for purposes of this clause (i);

(b) consummation of a merger or other transaction, other than a transaction (an
“exempted transaction”) pursuant to which the securities of the Company
outstanding immediately prior thereto continue to represent more than 50% of the
combined voting power of the successor or parent entity or as a result of which
more than 50% of the combined voting power is owned by Permitted Holders in the
aggregate;

(c) a direct or indirect sale (in a single transaction or a series of related
transactions) of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole; or

(d) an approval by the Company’s equity holders of a plan of complete
liquidation or dissolution of the Company.

Notwithstanding the foregoing, with respect to any Award that is subject to
Section 409A of the Code, Change in Control shall mean a “change of control
event,” as defined in the regulations and guidance issued under Section 409A of
the Code. In addition, notwithstanding the foregoing, the Board may specify a
more limited definition of Change in Control for a particular Award, as the
Board deems appropriate.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, and the regulations promulgated thereunder.

“DER” means a right, granted in tandem with a specific Phantom Share, to receive
an amount in cash, securities, or property equal to, and at the same time as,
the cash distributions or other distributions of securities or property made by
the Company with respect to a Share during the period such Phantom Share is
outstanding.

“Director” means a “non-employee director” of the Company as defined in Rule
16b-3 under the Exchange Act.

“Disability” means, unless provided otherwise in an Award Agreement,
(a) “Disability” as defined in any individual employment agreement to which the
Participant is a party, or (b) if there is no such individual employment
agreement or it does not define “Disability,” either (i) a “permanent and total
disability” as defined in Section 22(e)(3) of the Code or (ii) the Participant’s
being approved to receive payments under the United States Social Security
Disability Insurance Program. Notwithstanding the above, with respect to any
Award, to the extent necessary to avoid accelerated taxation or tax penalties
under Section 409A of the Code, Disability shall mean “disability” within the
meaning of Section 409A of the Code.

 

2



--------------------------------------------------------------------------------

“Employee” means any officer or employee of the Company, its Affiliates,
consultants or joint venture partners who performs services for the Company or
an Affiliate of the Company or in furtherance of the Company’s business.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a Share on the applicable
date (or, if there is no trading in the Shares on such date, the closing sales
price on the last date Shares were traded). In the event Shares are not publicly
traded at the time a determination of fair market value is required to be made
hereunder, the determination of fair market value shall be determined by a third
party appraisal firm retained for such purpose by the Board.

“Good Reason” shall have the meaning defined in the employment, consulting, or
similar agreement to which a Participant is party, or, if there is no such
agreement, shall mean any of the following (unless otherwise set forth in an
Award Agreement): (a) a material reduction in the Participant’s base salary as
in effect on the Date of Grant; (b) a material adverse change in the
Participant’s title, duties or responsibilities as in effect on the Date of
Grant; or (c) the Company’s requiring the Participant to be relocated to a
location more than 35 miles from the Participant’s location as in effect on the
Date of Grant. In such case, the Participant must provide written notice of
termination with Good Reason to the Company within 30 days after the event
constituting Good Reason. The Company shall have a period of 30 days in which it
may correct the act or failure to act that constitutes the grounds with Good
Reason as set forth in the Participant’s notice of termination. If the Company
does not correct the act or failure to act, the Participant must terminate
employment with Good Reason within 30 days after the end of the cure period in
order for the termination to be considered a termination with Good Reason.

“Incentive Stock Option” means an Option which qualifies as an “incentive stock
option” within the meaning of Code Section 422 and the regulations promulgated
thereunder.

“LLC Agreement” means the amended and restated limited liability company
agreement of the Company dated September 1, 2016 among the members signatory
thereto.

“Option” means an option to purchase Shares granted under the Plan. Options may
be either Incentive Stock Options or options which are not Incentive Stock
Options (the latter being referred to herein as “Nonqualified Stock Options”).

“Participant” means any Employee or Director or individual consultant granted an
Award under the Plan.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency, or political subdivision thereof or other entity.

“Permitted Holders” shall mean each of GSO, FirTree, Guggenheim, Franklin and
Silver Rock, and their respective affiliates, and any “group” including any of
the foregoing and of

 

3



--------------------------------------------------------------------------------

which the foregoing collectively beneficially own a majority of the equity of
the Company; provided, however, if any one of the foregoing entities (together
with its affiliates) shall become the beneficial owner (disregarding any “group”
attribution under Rule 13d-3 under the Securities Exchange Act of 1933, as
amended) of 50% or more of either the then outstanding shares of common stock of
the Company or the combined voting power of the Company’s then outstanding
securities, then such entity shall no longer be a Permitted Holder for purposes
of the definition of Change in Control.

“Phantom Share” means a phantom (notional) Share granted under the Plan that,
upon vesting, entitles the Participant to receive a Share or its then-Fair
Market Value in cash or other securities or property, as determined by the
Board.

“Restricted Period” means the period established by the Board with respect to an
Award during which the Award remains subject to forfeiture or is not exercisable
by the Participant.

“Restricted Share” means an Award granted under Section 6(c).

“Restructuring Support Agreement” means the Restructuring Support Agreement of
Atlas Resource Partners, L.P., dated July 25, 2016.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means, any entity (other than the Company) in an unbroken chain of
entities beginning with the Company if each of the entities other than the last
entity in the unbroken chain owns stock or other equity securities representing
fifty percent (50%) or more of the total combined voting power of all classes of
stock or other equity securities in one of the other entities in such chain.

“Unrestricted Shares” means an Award granted under Section 6(e).

 

Section 3. Administration

(a) General Authority and Determinations. The Plan shall be administered by the
Board. Subject to the following, the terms of the LLC Agreement and any
applicable law, the Board, in its sole discretion, may delegate any or all of
its powers and duties under the Plan, including the power to grant Awards under
the Plan, to a Board committee or to the Chief Executive Officer of the Company,
subject to such limitations on such delegated powers and duties as the Board may
impose, if any; provided, however, that such delegation shall not limit the
Chief Executive Officer’s right to receive Awards under the Plan, and the Chief
Executive Officer may not grant Awards to, or take any action with respect to
any Award previously granted to, himself or a Person who is an Employee or
Director subject to Rule 16b-3. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Board by the Plan, the Board shall have full power and authority

 

4



--------------------------------------------------------------------------------

to: (i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the terms and conditions of any Award;
(iv) determine whether, to what extent, and under what circumstances Awards may
be settled, exercised, cancelled, or forfeited; (v) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(vi) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (vii) accelerate the vesting or lapse of restrictions of any outstanding
Award, in each case, based on such considerations as the Board in its sole
discretion determines; and (viii) make any other determination and take any
other action that the Board deems necessary or desirable for the administration
of the Plan. The Board shall have full power and express discretionary authority
to make factual determinations and to adopt or amend such rules, regulations,
agreements, and instruments for implementing the Plan and for the conduct of its
business as it deems necessary or advisable, in its sole discretion. Unless
otherwise expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Board, may be made at any time
and shall be final, conclusive, and binding upon all Persons, including the
Company, any Affiliate, any Participant, and any beneficiary of any Award. All
powers of the Board shall be executed in the best interests of the Company, not
as a fiduciary, in keeping with the objectives of the Plan, and need not be
uniform as to similarly situated Participants.

(b) Award Agreements. All Awards under the Plan shall be made conditional on the
Participant’s entering into an Award Agreement, and a Participant shall have no
rights under the Plan until an Award Agreement is entered into by the
Participant and the Company. The terms and conditions of each Award, as
determined by the Board, shall be set forth in an Award Agreement, which shall
be delivered to the Participant receiving such Award upon, or as promptly as is
reasonably practicable following, the grant of such Award. All Awards under the
Plan shall be made conditional upon the Participant’s acknowledgement, in
writing or electronically, or by acceptance of the Award, that all decisions and
determinations of the Board shall be final, conclusive, and binding on the
Participant, his or her beneficiaries, and any other person having or claiming
an interest in such Award. Awards made under a particular Section of the Plan
need not be uniform as among Participants.

(c) Special Administrative Rule. To the extent that the Board determines to make
an Award (other than an “Initial Award” as described below) to an individual who
is a Named Executive Officer (as defined in the LLC Agreement), such Award shall
require the approval of the Conflicts Committee of the Board. The rule described
in the preceding sentence shall not apply to Awards to Edward Cohen, Jonathan
Cohen, Daniel Herz, Mark Schumacher and Jeffrey Slotterback which are made on
the effectiveness of the Restructuring (as defined in the Restructuring Support
Agreement) pursuant to the New Atlas Executive Compensation and Management
Incentive Program Term Sheet (which is an exhibit to the Restructuring Support
Agreement).

 

Section 4. Shares

(a) Shares Available. Subject to adjustment as provided in Section 4(c), the
number of Shares with respect to which Awards may be granted under the Plan is
655,555. If any Award is forfeited or otherwise terminates or is cancelled or
paid without the delivery of Shares, then

 

5



--------------------------------------------------------------------------------

the Shares covered by such Award, to the extent of such forfeiture, termination,
payment, or cancellation, shall again be Shares with respect to which Awards may
be granted. Shares surrendered in payment of the Exercise Price of an Option,
and Shares withheld or surrendered for payment of taxes, shall be available for
re-issuance under the Plan. A maximum of 25% of the Shares available for
issuance under the Plan shall be available for issuance pursuant to Incentive
Stock Options.

(b) Sources of Shares Deliverable under Awards. Any Shares delivered pursuant to
an Award shall consist, in whole or in part, of Shares newly issued by the
Company, Shares acquired in the open market or from any Affiliate of the
Company, or any other Person, or any combination of the foregoing, as determined
by the Board in its discretion.

(c) Adjustments. In the event that any distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, split,
reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar transaction or event affects the
Shares such that an adjustment is necessary in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Board shall equitably adjust (i) the number and type of
Shares (or other securities or property) with respect to which Awards may be
granted, (ii) the number and type of Shares (or other securities or property,
including cash) subject to outstanding Awards, and (iii) the grant or exercise
price with respect to any Award; provided, however, that the number of Shares
subject to any Award shall always be a whole number. The Board may make
provision for a cash payment to the holder of an outstanding Award in connection
with any event listed in this Section 4(c).

 

Section 5. Eligibility

Any Employee or Director or individual consultant to the Company or an Affiliate
shall be eligible to be designated a Participant and receive an Award under the
Plan.

 

Section 6. Awards

(a) Options. The Board shall have the authority to determine the Employees,
Directors and individual consultants to whom Options shall be granted, the
number of Shares to be covered by each Option, the exercise price therefor, the
Restricted Period and the conditions and limitations applicable to the exercise
of the Option, as the Board shall determine, that are not inconsistent with the
provisions of the Plan.

(i) Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Board at the time the Option is granted and may not
be less than Fair Market Value as of the date of grant. In no event may any
Option granted under this Plan be amended (without limitation of Section 4(c)),
to decrease the exercise price thereof, be cancelled in conjunction with the
grant of any new Option with a lower exercise price, or otherwise be subject to
any action that would be treated, under the listing standards of the principal
securities exchange on which the Shares are traded or for accounting purposes,
as a “repricing” of such Option, unless such amendment, cancellation, or action
is approved by the Company’s shareholders.

 

6



--------------------------------------------------------------------------------

(ii) Restrictions on Exercise and Method of Exercise. The Board shall determine
the Restricted Period and the method or methods by which payment of the exercise
price may be made or deemed to have been made, which may include, without
limitation, cash, check acceptable to the Board, a tender of Shares by the
Participant having a Fair Market Value on the date of exercise equal to the
exercise price, a “cashless” broker-assisted exercise in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, or through
procedures approved by the Board, a recourse note from the Participant in a form
acceptable to the Board and which does not violate the Sarbanes-Oxley Act of
2002, a “net exercise” that permits the Company to withhold a number of Shares
that otherwise would be issued to the Participant pursuant to the exercise of
the Option having a Fair Market Value on the date of exercise equal to the
exercise price, or any combination thereof.

(iii) Incentive Stock Option Provisions. The aggregate Fair Market Value
(determined as of the date of grant) of Shares with respect to which Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year (under this Plan or under any other incentive stock option plan of
the Company or any Affiliate or Subsidiary of the Company) will not exceed One
Hundred Thousand Dollars ($100,000). If the Fair Market Value of Shares on the
date of grant with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year exceeds One Hundred
Thousand Dollars ($100,000), then the Options for the first One Hundred Thousand
Dollars ($100,000) worth of Shares to become exercisable in such calendar year
will be Incentive Stock Options and the Options for the amount in excess of One
Hundred Thousand Dollars ($100,000) that become exercisable in that calendar
year will be Nonqualified Stock Options. No Incentive Stock Option shall be
granted to any Eligible Recipient if such Eligible Recipient owns, immediately
prior to the grant of the Incentive Stock Option, stock representing more than
10% of the voting power or more than 10% of the value of all classes of stock of
the Company or a parent or a Subsidiary, unless the purchase price for the stock
under such Incentive Stock Option shall be at least 110% of its Fair Market
Value at the time such Incentive Stock Option is granted and the Incentive Stock
Option, by its terms, shall not be exercisable more than five years from the
date it is granted. In determining such stock ownership, the provisions of
Section 424(d) of the Code shall be controlling.

(b) Phantom Shares. The Board shall have the authority to determine the
Employees, consultants and Directors to whom Phantom Shares shall be granted,
the number of Phantom Shares to be granted to each such Participant, the
Restricted Period, the conditions under which the Phantom Shares may become
vested or forfeited, whether DERs are granted with respect to an Award of
Phantom Shares, and such other terms and conditions, as the Board may determine,
that are not inconsistent with the provisions of the Plan.

(i) Payment. Payment with respect to Phantom Shares shall be made in cash, in
Shares, or in a combination of cash and Shares, as determined by the Board. The
Award Agreement shall specify the maximum number of Shares that can be issued
pursuant to the Award of Phantom Shares.

 

7



--------------------------------------------------------------------------------

(ii) DERs. The Board may grant DERs in connection with an Award of Phantom
Shares, under such terms and conditions as the Board deems appropriate. DERs may
be paid to Participants currently or may be deferred, as reflected in the
applicable Award Agreement. All DERs that are not paid currently shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan. DERs may be accrued as a cash obligation or may be converted to additional
Phantom Shares for the Participant, and deferred DERs may accrue interest, in
each case, as determined by the Board. The Board may provide that DERs shall be
payable based on the achievement of specific performance goals. DERs may be
payable in cash or Shares or in a combination of cash and Shares, as determined
by the Board.

(c) Restricted Shares. Restricted Shares are actual Shares issued to a
Participant that are subject to vesting restrictions and evidenced in such
manner as the Board may deem appropriate, including book-entry registration or
issuance of one or more Share certificates. Any certificate issued in respect of
Restricted Shares shall be registered in the name of the applicable Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Shares. The Board may require that
the certificates evidencing such Shares be held in custody by the Company until
the restrictions thereon shall have lapsed and that, as a condition of any Award
of Restricted Shares, the applicable Participant shall have endorsed the
certificates in blank, relating to the Shares covered by such Award.

(i) Terms and Conditions. Restricted Shares shall be subject to the following
terms and conditions:

(A) The Board shall have the authority to determine the Employees, consultants
and Directors to whom Restricted Shares shall be granted, the number of Shares
to be granted to each such Participant, the Restricted Period, the conditions
under which the Restricted Shares may become vested or forfeited, and such other
terms and conditions, as the Board may determine, that are not inconsistent with
the provisions of the Plan. The conditions for grant, vesting, or
transferability and the other provisions of Restricted Shares (including without
limitation any performance goals) need not be the same with respect to each
Participant. The Board may at any time, in its sole discretion, accelerate or
waive, in whole or in part, any of the foregoing restrictions.

(B) Subject to the provisions of the Plan and the applicable Award Agreement,
during the Restricted Period, the Participant shall not be permitted to sell,
assign, transfer, pledge, or otherwise encumber Restricted Shares.

(C) Except as provided in this Section 6 and in an applicable Award Agreement,
the applicable Participant shall have, with respect to the Restricted Shares,
all of the rights of holders of Shares, including the right to vote the Shares.
If so determined by the Board in the applicable Award Agreement, (1) cash
dividends on the Shares that are the subject of the Restricted Share Award shall
be either paid in cash or automatically deferred and/or reinvested in additional
Restricted Shares and held subject to the vesting

 

8



--------------------------------------------------------------------------------

of the underlying Restricted Shares, and (2) subject to any adjustment pursuant
to the terms of Section 4(c) of the Plan, dividends payable in Shares shall be
paid in the form of Restricted Shares of the same class as the Shares with which
such dividend was paid, held subject to the vesting of the underlying Restricted
Shares.

(D) If and when the applicable performance goals, if any, are determined by the
Board to be satisfied and the Restricted Period expires without a prior
forfeiture of the Restricted Shares for which legended certificates have been
issued, unlegended certificates for such Shares shall be delivered to the
Participant upon surrender of the legended certificates. Such Shares may also be
recorded via book-entry in the Company’s stock ledger.

(d) General.

(i) Forfeiture. Except as otherwise provided in the terms of an Award Agreement,
upon termination of a Participant’s employment or service with the Company or
its Affiliates or membership on the Board during the applicable Restricted
Period, all unvested Options, Phantom Shares, and Restricted Shares shall be
forfeited by the Participant; provided, however, that if the reason for the
termination is the Participant’s death or Disability, all Options awarded to the
Participant shall become exercisable and all Phantom Shares and Restricted
Shares shall vest automatically. The Board may, in its discretion, waive in
whole or in part any forfeiture.

(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Board, be granted either alone or in addition to, in tandem with, or in
substitution for, any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate.

(iii) Limits on Transfer of Awards.

(A) Except as provided in Section 6(d)(iii)(C), each Option shall be exercisable
only by the Participant during the Participant’s lifetime, or by the person to
whom the Participant’s rights shall pass by will or the laws of descent and
distribution.

(B) Except as provided in Section 6(d)(iii)(C), no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold, or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer, or encumbrance shall be void and
unenforceable against the Company or any Affiliate thereof.

(C) To the extent specifically provided by the Board with respect to an Option
grant, an Option may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships, or
similar entities or on such terms and conditions as the Board may from time to
time establish. In addition, Awards may be transferred by will and the laws of
descent and distribution.

(iv) Share Certificates. All certificates for Shares or other securities of the
Company delivered under the Plan pursuant to any Award or the exercise thereof
shall be

 

9



--------------------------------------------------------------------------------

subject to such stop transfer orders and other restrictions as the Board may
deem advisable under the Plan or the rules, regulations, and other requirements
of the SEC, any stock exchange upon which such Shares or other securities of the
Company are then listed, and any applicable federal or state laws, and the Board
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions. All Shares issued under the Plan may
also be recorded via book-entry in the Company’s stock ledger

(v) Delivery of Shares or Other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Shares pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Board, the Company is not reasonably able to obtain or issue Shares pursuant
to such Award without violating the rules or regulations of any applicable law
or securities exchange. No Shares or other securities shall be delivered
pursuant to any Award until payment in full of any amount required to be paid
pursuant to the Plan or the applicable Award Agreement (including, without
limitation, any exercise price or tax withholding) is received by the Company.
With respect to any Award that is subject to Section 409A of the Code, any delay
under this paragraph is intended to apply only if no accelerated taxation or tax
penalties under Section 409A of the Code would apply.

(vi) Rule 16b-3. It is intended that the Plan and any Award made to a
Participant subject to Section 16 of the Exchange Act meet all of the
requirements of Rule 16b-3. If any provision of the Plan or any such Award would
disqualify the Plan or such Award under, or would otherwise not comply with,
Rule 16b-3, such provision or Award shall be construed or deemed amended to
conform to Rule 16b-3.

(vii) Securities Law Matters. The Company shall use its commercially reasonable
efforts to file and have effective a Registration Statement on Form S-8, which
may include a resale prospectus, covering the Shares to be issued under the Plan
as soon as commercially practicable after the Company first becomes subject to
the reporting requirements of the Exchange Act. Prior to the effective date of
such Registration Statement, any issuances of Shares under the Plan will be
pursuant to an applicable exemption from the registration requirements of the
Securities Act of 1933, as amended. Without limiting the foregoing, the Board
may refuse to issue or transfer any Shares or other consideration under an Award
if, in its sole discretion, it determines that the issuance or transfer of such
Shares or such other consideration might violate any applicable law or
regulation, the rules of the principal securities exchange on which the Shares
are then traded, or entitle the Company or an Affiliate to recovery of “short
swing profits” under Section 16(b) of the Exchange Act, and any payment tendered
to the Company by a Participant, other holder or beneficiary in connection with
the exercise of such Award, shall be promptly refunded to the relevant
Participant, holder, or beneficiary. In the event exemption from registration
under the Securities Act is utilized as described above, a Participant (or a
Participant’s estate or personal representative in the event of the
Participant’s death or incapacity), if requested by the Company to do so, will
execute and deliver to the Company in writing an agreement containing such
provisions as the Company may reasonably require to assure compliance with
applicable securities laws.

 

10



--------------------------------------------------------------------------------

With respect to any Award that is subject to Section 409A of the Code, any delay
under this paragraph is intended to apply in a manner such that no accelerated
taxation or tax penalties under Section 409A of the Code would apply.

(viii) Change in Control.

(A) General Authority. In connection with any Change in Control, the Board may,
in its sole and absolute discretion and authority and without obtaining the
approval or consent of the Company’s Shareholders or any Participant with
respect to such Participant’s outstanding Awards, subject to the terms of any
Award Agreements or employment agreements between the Company or any Affiliate
and any Participant, take one or more of the following actions (with respect to
any or all of the Awards, and with discretion to differentiate between
individual Participants and Awards for any reason):

(1) Cause Awards to be assumed or a substantially equivalent award to be
substituted by the surviving or successor entity or a parent, subsidiary, or
affiliate of such successor entity;

(2) Accelerate the vesting of Awards as of immediately prior to the consummation
of the transaction that constitutes such Change in Control so that Awards shall
vest (and, to the extent applicable, become exercisable) as to the Shares that
otherwise would have been unvested, in a manner which allows the resulting
Shares to participate in such transaction;

(3) Arrange or otherwise provide for the payment of cash or other consideration
to Participants in exchange for the cancellation of outstanding Awards (with the
Board determining the amount payable to each Participant based on, in the case
of an Award of Phantom Shares or Restricted Shares being cancelled, the Fair
Market Value, on the date of the Change in Control, of the Shares subject to
such Award and, in the case of an Award of Options, the excess, if any, of the
Fair Market Value on the date of the Change in Control of the Shares issuable
with respect to such Options less the aggregate exercise price of such Options);

(4) Terminate all or some Awards upon the consummation of the transaction that
constitutes a Change in Control, provided that in such case the Board shall
provide for vesting of such Awards in full as of immediately prior to the
consummation of the transaction that constitutes such Change in Control (to the
extent that, where applicable, an Award is not exercised prior to consummation
of such a transaction in which the Award is not being assumed or substituted,
such Award shall terminate upon such consummation); and

(5) Make such other modifications, adjustments, or amendments to outstanding
Awards or this Plan as the Board deems necessary or appropriate.

(B) Vesting in Connection with a Change in Control. Upon a Change in Control,
all Awards held by Directors shall, to the extent previously unvested,
immediately vest in full. In the case of Participants who are Employees (unless
otherwise

 

11



--------------------------------------------------------------------------------

specified in the applicable Award Agreement), upon the Participant’s termination
of employment by the Company without “Cause” (as defined herein), or upon any
other type of termination specified in the applicable Award Agreement, in any
case following a Change in Control, any unvested portion of an Award shall
immediately vest in full and, in the case of Options, become exercisable for the
one-year period following the date of termination of employment, but in any case
not later than the end of the original term of the Option.

(e) Unrestricted Shares. Unrestricted Shares are actual Shares issued to a
Participant that are not subject to vesting requirements, forfeiture
restrictions, clawback rights or similar forfeiture or transfer restrictions and
with respect to which the Participant’s rights are fully vested immediately upon
grant. Unrestricted Shares shall be evidenced in such manner as the Board may
deem appropriate, including book-entry registration or issuance of one or more
Share certificates.

 

Section 7. Amendment and Termination

Except to the extent prohibited by applicable law:

(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Shares are traded and subject to Section 7(b)
and the terms of the LLC Agreement, Board may amend, alter, suspend,
discontinue, or terminate the Plan in any manner without the consent of any
partner, Participant, other holder or beneficiary of an Award, or other Person.
In the event of a termination of the Plan, any Award granted prior to such
termination shall extend beyond such termination date and the Plan shall
continue to govern such Award.

(b) Amendments to Awards. Without limitation of the provisions of
Section 6(d)(viii) and Section 7(c), and subject to the terms of the LLC
Agreement, the Board may waive any conditions or rights under, amend any terms
of, or alter any Award theretofore granted, provided that no change to any
Award, other than pursuant to Section 6(d)(viii), shall materially reduce the
benefit to a Participant under such Award without the consent of such
Participant unless such change is explicitly allowed under the Plan or the
applicable Award Agreements.

(c) Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. Subject to the terms of the LLC Agreement the Board is hereby authorized
to make adjustments in the terms and conditions of, and the criteria included
in, Awards in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 4(c) of the Plan) affecting the
Company or the financial statements of the Company, or of changes in applicable
laws, regulations, or accounting principles, whenever the Board determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

 

Section 8. General Provisions

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each Participant.

 

12



--------------------------------------------------------------------------------

(b) Withholding. All Awards under the Plan shall be subject to applicable
federal (including FICA), state, and local tax withholding requirements. The
Company may require that the Participant or other person receiving or exercising
Awards pay to the Company the amount of any federal, state, or local taxes that
the Company is required to withhold with respect to such Awards, or the Company
may deduct from other wages paid by the Company the amount of any withholding
taxes due with respect to such Awards. The Company may require forfeiture of any
Award for which the Participant does not timely pay the applicable withholding
taxes. If the Board so permits, a Participant may elect to have Shares withheld
to satisfy the Company’s tax withholding obligation with respect to Awards paid
in Shares, at the time such Awards become subject to employment taxes and tax
withholding, as applicable, provided that such withholding does not result in
adverse accounting consequences to the Company.

(c) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ or service of the
Company or any Affiliate or to remain on the Board. Further, the Company or an
Affiliate may at any time dismiss a Participant from employment or service, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware (without regard to any choice of law
provision that might refer interpretation of the Plan to the substantive law of
another jurisdiction) and applicable federal law.

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.

(f) Compliance with Other Laws. It is intended that, to the extent applicable,
Awards made under the Plan be exempt from or, if not so exempt, comply with, the
requirements of Section 409A of the Code and the regulations thereunder so as to
avoid any accelerated income tax or tax penalty imposed under Section 409A of
the Code, and the Plan and Award Agreements shall be interpreted consistently
with this intent.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person.

(h) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Board shall determine whether cash,
other securities, or other property shall be paid or transferred in lieu of any
fractional Shares or whether such fractional Shares or any rights thereto shall
be cancelled, terminated, or otherwise eliminated.

 

13



--------------------------------------------------------------------------------

(i) Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j) Facility of Payment. Any amounts payable hereunder to any Person under legal
disability or who, in the judgment of the Board, is unable to properly manage
his financial affairs, may be paid to the legal representative of such Person,
or may be applied for the benefit of such Person in any manner which the Board
may select, and the Company shall be relieved of any further liability for
payment of such amounts.

 

Section 9. Term of the Plan

The Plan shall be effective on the date the Restructuring (as defined in the
Restructuring Support Agreement) is consummated and shall continue until the
tenth anniversary of such date or, if earlier, the date the Plan is terminated
by the Board. However, any Award granted prior to such termination shall extend
beyond such termination date and the Plan shall continue to govern such Award.

 

14